People v James (2016 NY Slip Op 00434)





People v James


2016 NY Slip Op 00434


Decided on January 21, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, JJ.


16738 4016/11

[*1] The People of the State of New York, Respondent,
vMichael James, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Alexandra H. Keeling of counsel), and Jones Day, New York (Briana R. Hulet of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Anjelica Gregory of counsel), for respondent.

Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J.), rendered April 13, 2012, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony drug offender, to an aggregate term of eight years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the prison term for the conviction for third-degree possession to six years, resulting in a new aggregate term of six years, and otherwise affirmed.
We find that the Allen  charge, read as a whole, was balanced and not coercive (see People v Pagan , 45 NY2d 725, 727 [1978]). The court encouraged the jurors to reach a verdict if possible,
while reminding them not to give up their conscientiously held positions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 21, 2016
CLERK